Title: James Madison to Thomas Ritchie, 24 May 1830
From: Madison, James
To: Ritchie, Thomas


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                May 24th. 1830
                            
                        
                        
                        J. Madison with his respects to Mr. R. remarks that a Marginal note in the Enquire[r] of the 18th. infers from
                            the pages of Helvidius, that J.M. solemnly protested agst. the Proclamation of Neutrality," as it has been called. The
                            Protest was not agst. the Proclamation, but agst. the Executive Prerogative, attempted to be engrafted on it in the
                            publication of Pacificus to which that of Helvidius was an answer. The latter [ ] the proclamation in its true
                            construction. There was nothing therefore in the Protest adverse to the act of Genl. Washington or the participation of
                            Mr. Jefferson in it. If Mr. R. on recurring to Helvidius, particularly the introductory & last letter, should be
                            satisfied that an error has been committed, he will of course correct it; which may be done without reference to the
                            suggestion of J. M. who does not wish to obtrude unnecessarily public explanations, leaving room for erroneous inferences
                            from silence in other cases.
                        
                            
                                
                            
                        
                    